     Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 1 of 6




                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                      :    CRIMINAL NO. 3:18 CR CR 22 (VLB)

v.                                            :

MARVIN SPRUILL                                :   APRIL 5, 2020



       MOTION TO MODIFY AN IMPOSED SENTENCE OF IMPRISONMENT

         The defendant, Marvin Spruill, respectfully requests the Court modify his sentence

from fifty-seven (57) months imprisonment to fifty-seven (57) months of a combination of

Home Confinement and incarceration. Mr. Spruill specifically requests the Court allow him

to begin his fifty-seven (57) month sentence on April 8, 2020 and serve the balance of the

sentence in a Bureau of Prison facility after the Court determines that the Covid-19 virus does

not pose a health risk to inmates. On August 8, 2019 Mr. Spruill entered a plea of guilty to

conspiracy to possess with intent to distribute a controlled substance in violation of 21 U.S.C.

§§ 841(a)(1),(b)(1)(C) and 846. On January 29, 2020, the Court imposed a sentence of, inter

alia, fifty-seven (57) months imprisonment. ECF No. 754. Mr. Spruill was designated to

Federal Correctional Institute Allenwood and ordered to self-surrender on April 8, 2020. Mr.

Spruill has requested his self-surrender be continued to July 8, 2020 in light of the health

hazards currently present at jails nationwide. Mr. Spruill now requests that in the alternative

that he begin his sentence on April 8, 2020 as originally order but the Court modify the

sentence it imposed to permit him to begin his sentence in Home Confinement.
    Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 2 of 6




        Extraordinary events that could not have been foreseen at the time of sentencing have

made his confinement physically dangerous. In recent months, COVID-19 has spread across

the globe and throughout the United States. As of April 4, 2020, COVID-19 has sickened

over 1.2 million people, leading to at least 70,028 deaths worldwide. 1 On March 11, 2020,

the World Health Organization officially classified COVID-19 as a pandemic. 2 President

Trump has declared a national emergency. The CDC warned to take immediate preventative

actions, including avoiding crowded areas and staying home as much as possible. 3

        Mr. Spruill would be detained in a densely populated prison, and thus would be

particularly vulnerable to complications from COVID-19. The New York Times recently

explained why jails are a much more dangerous place to be than even a cruise ship. 4 Jails and




1  Coronavirus Map: Tracking the Global Outbreak, N.Y. TIMES (updated daily),
https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html (last visited Apr.
5, 2020).
2Press Release, World Health Organization, WHO Director-General’s opening remarks at the
media briefing on COVD-19 – 11 March 2020, (March 11, 2020), available at
https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-at-the-
media-briefing-on-covid-19---11-march-2020.
3 People Who Are At Risk For Serious Illness From COVID-19, Ctrs. for Disease Control &
Prevention (Mar. 31, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-at-higher-
risk.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fspecific-groups%2Fpeople-at-higher-risk.html.
4 See An Epicenter of the Pandemic Will Be Jails and Prison, If Inaction Continues, N.Y. TIMES
(Mar. 16, 2020), available at https://www.nytimes.com/2020/03/16/opinion/coronavirus-
in-jails.html.
    Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 3 of 6




prisons are sites of disproportionate infectious disease rates. 5 Jails and prisons are sites of

disproportionate infectious disease rates. 6 Incarcerated people have poorer health than the

general population, and even in the best of times, medical care is limited in federal pretrial

detention centers. 7

        On March 20, 2020, Judge Meyer granted an emergency motion for temporary release

from Wyatt for a 62-year-old defendant awaiting sentencing. See United States v. Fellela,

No. 3:19-CR-79-JAM, ECF No. 80 (D. Conn. Mar. 20, 2020) (Meyer, J.) In his order, Judge

Meyer addressed the conditions of confinement at Wyatt:

        According to an inquiry through the U.S. Marshals Service of the Wyatt
        facility, there are more than 700 prisoners housed at Wyatt of which more
        than 500 prisoners are housed in two-person cells and more than 150
        prisoners are housed in more-than-two-person cells. There are between 20
        to 70 persons at one time in general dayroom areas, and up to 15 persons
        are allowed in the recreation area at one time. All levels of government
        nationwide have recently taken drastic measures in light of the COVID-19
        pandemic to promote “social distancing” and to prohibit the congregation
        of large numbers of people with one another. But, as is true for most jails
        and prisons, the conditions of confinement at Wyatt are not compatible with
        these safeguards.




5Leonard S. Rubenstein, et al., HIV, Prisoners, and Human Rights, LANCET (July 14, 2016),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(16)30663-8/fulltext.
6Leonard S. Rubenstein, et al., HIV, Prisoners, and Human Rights, LANCET (July 14, 2016),
https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(16)30663-8/fulltext.
7 Laura M. Maruschak, et al., Medical problems of State and Federal Prisoners and Jail
Inmates, 2011-12, Bureau of Justice Statistics Special Report, NCJ 248391 (rev. Oct. 4, 2016),
available at https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf.
  Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 4 of 6




Id. at 2. These concerns are equally applicable to Mr., Spruill. Although the Bureau of

Prisons have not yet reported any positive cases at FDI Allenwood, given the spread of the

virus, it is only a matter of time.

        Judges around the country have released defendants in light of the extraordinary risk

posed by the COVD-19 pandemic. See, e.g., United States v. Grobman, No. 18-cr-20989

(S.D. Fla. Mar. 29, 2020) (releasing defendant convicted after trial of fraud scheme in light of

“extraordinary situation of a medically-compromised detainee being housed at a detention

center where it is difficult, if not impossible, for [the defendant] and others to practice the

social distancing measures which government, public health and medical officials all

advocate”); United States v. Powell, No. 1:94-cr-316-ESH (D.D.C. Mar. 28, 2020) (granting

motion for compassionate release in light of COVID-19 and finding it “would be futile” to

require defendant to first exhaust in light of open misdemeanor case); United States v. Harris,

No. 19-cr-356 (D.D.C. Mar. 26, 2020) (“The Court is convinced that incarcerating Defendant

while the current COVID-19 crisis continues to expand poses a far greater risk to community

safety than the risk posed by Defendant’s release to home confinement on . . . strict

conditions.”); United States v. Stephens, 2020 WL 1295155, __F. Supp. 3d__ (S.D.N.Y. Mar.

19, 2020) (releasing defendant in light of “the unprecedented and extraordinarily dangerous

nature of the COVID-19 pandemic”) (Nathan, J.); see also United States v. Avenatti, No. 8:19-

cr-61 (C.D. Cal. Mar. 25, 2020) (sua sponte inviting defendant to move for reconsideration of

a just-denied motion for release “[i]n light of the evolving nature of the Covid-19 pandemic”).

        On April 3, 2020, the Attorney General issued a memorandum to the Director of BOP,

updating a new policy by the United States Department of Justice (“DOJ”) to deal with
 Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 5 of 6




inmates in relation to the COVID-19 virus. See Ex. A (Memorandum for Director of Bureau

of Prisons: “Increasing Use of Home Confinement at Institutions Most Affected by Covid-

19,” Office of Attorney General, April 3, 2020). This memorandum was issued “to ensure

that [the BOP] utilize[s] home confinement, where appropriate, to protect the health and safety

of BOP personnel and the people in our custody.” Id. at 1.

       COVID-19 provides compelling and extraordinary circumstances that support a

modification of Mr. Spruill’s sentence at this unique time in our country’s history. There is

an urgent need to act now, before Mr. Spruill enters a BOP facility and greatly increase the

likelihood, he becomes infected.

       Reasons beyond medical illness, age, and family circumstances can qualify as

“extraordinary and compelling reasons” for resentencing. See U.S.S.G. § 1B1.13 n.1(A)

(including a category for “Other Reasons,” when there is “an extraordinary and compelling

reason other than, or in combination with, the reasons described in subdivisions (A) through

(C).”). And with the changes made to the compassionate release statute by the First Step Act,

courts need not await a motion from the Director of BOP to resentence prisoners under 18

U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons.”

       WHEREFORE, Mr. Spruill requests his sentence be modified to a sentence of Home

Confinement until the Court determines that BOP facilities are safe from effects of Covid-19.

       Government’s counsel, Assistant U. S. Attorney Patrick Caruso, objects to this motion.
 Case 3:18-cr-00022-VLB Document 791 Filed 04/06/20 Page 6 of 6




                                              Respectfully submitted,

                                              THE DEFENDANT,
                                              MARVIN SPRUILL

                                              BY /s/ Michael Dolan
                                                Michael Dolan
                                                1337 Dixwell Avenue
                                                Hamden, CT 06514
                                                (203) 230-1678
                                                Federal Bar No.: ct18220




                               CERTIFICATION OF SERVICE

        I hereby certify that on this 5th day of April 2020 a copy of the foregoing was filed
electronically via the Court’s CM/ECF system, and by that system, counsel for the
Government has been provided with a copy of the foregoing.


                                                     /s/ Michael Dolan
                                                     Michael Dolan
